                Case 3:20-cv-05137-MAT Document 17 Filed 09/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   HEIDI M.,                                           Civil No. 3:20-CV-05137-MAT

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for disability insurance benefits and supplemental security

17   income under Title II be REMANDED to the Commissioner of Social Security for a new

18   decision by an administrative law judge (ALJ).

19            On remand, the ALJ will re-evaluate the claimant's alleged symptoms and the opinion

20   evidence; reassess the claimant's residual functional capacity; and, if warranted by the expanded

21   record, obtain supplemental vocational expert evidence.

22            This case is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g).

23   Upon proper presentation to this Court, Plaintiff will be entitled to reasonable attorney fees and

24   expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

     Page 1         ORDER - [3:20-CV-05137-MAT]
               Case 3:20-cv-05137-MAT Document 17 Filed 09/14/20 Page 2 of 2



 1
              DATED this 14th day of September, 2020.
 2

 3

 4
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
 5

 6

 7
     Presented by:
 8
     s/ Jacob Phillips
 9   JACOB PHILLIPS
     Special Assistant United States Attorney
10   Office of the General Counsel
     Social Security Administration
11   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
12   Telephone: (206) 615-2274
     Fax: (206) 615-2531
13   jacob.phillips@ssa.gov

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05137-MAT]
